Osboknb, J.
[Without written opinion filed the following conclusions of law.]
I. That the fines aggregating the sum of $75 imposed upon the plaintiff by the defendant between January 7, 1889 and February 11,1889, were duly and legally imposed.
II. That there remain due and unpaid to the defendant from the plaintiff the sum of $50 balance of said fines.
III. That before invoking the aid of this court the plaintiff must first exhaust the remedies provided for him by the defendant within the power of the defendant itself.
IV. That the complaint of the plaintiff must be dismissed with costs.
I accordingly direct judgment in favor of the defendant dismissing the complaint upon the merits with costs.